ON SUGGESTION OF ERROR.
This cause was affirmed and an opinion written on January 22, 1940, 193 So. 42, and on the 3rd day of February one of the judges of Division A certified that in his opinion the decision in this case was in conflict with the decision of Malouf et al. v. Gully, State Tax Collector, 187 Miss. 331, 192 So. 2, and Sullivan v. Gully, State Tax Collector, 187 Miss. 134,192 So. 568. The decision and judgment heretofore rendered was accordingly set aside under the rules of the court, and the case has been considered by the full court in banc, and it was decided that there was no conflict and that the decision heretofore rendered was correct, and it is hereby adopted as the decision of the court in banc.
It follows from this that the suggestion of error filed herein by the appellants is overruled.